AO 106 (Rev. 04/10) Case:     1:18-mj-09226-WHB
                    Application for a Search Warrant            Doc #: 1 Filed: 11/28/18 1 of 1. PageID #: 1


                                     UNITED STATES DISTRICT COURT ),/('
                                                                    for the                        1:00 pm Nov 28 2018
                                                          NorthernDistrict
                                                      __________   Districtofof__________
                                                                                Ohio              &OHUN86'LVWULFW&RXUW
                                                                                                  1RUWKHUQ'LVWULFWRI2KLR
             In the Matter of the Search of                            )                                 &OHYHODQG
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )           Case No. 1:18 MJ 9226
  The binance.com on-line bitcoin exchange account                     )
       associated with the username "lanierlife"                       )
            or email lanierlife@gmail.com                              )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A

located in the            Northern                District of               Ohio               , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
        21 U.S.C. §§ 841(a)(1), 846,               see Attached Affidavit
        841(h)(1)(A), 952(a), and
        843(b); and 18 U.S.C. § 1956

          The application is based on these facts:
        See Attached Affidavit

          ✔ Continued on the attached sheet.
          u
          u Delayed notice of       days (give exact ending date if more than 30 days:                                ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                              Applicant’s signature
 6ZRUQWRYLDWHOHSKRQHDIWHUVXEPLVVLRQE\
                                                                                     Marc Kudley, Postal Inspector, USPIS
 UHOLDEOHHOHFWURQLFPHDQV&ULP5XOHV
                                                                                              Printed name and title
  G  .



Date:            11/28/2018
                                                                                                Judge’s signature

City and state: Cleveland, Ohio                                               William H. Baughman, Jr., U.S. Magistrate Judge
                                                                                              Printed name and title
